Citation Nr: 0835400	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  03-07 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

Entitlement to an increased evaluation for the service-
connected chronic adjustment disorder with mixed emotional 
features; for the period prior to March 26, 2007, evaluation 
in excess of 30 percent; for the period beginning on March 
26, 2007, evaluation in excess of 50 percent.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the RO.  

The Board remanded the case back to the RO in February 2007, 
for further development of the record.  

In an April 2008 rating decision, the RO increased the rating 
for the service-connected chronic adjustment disorder from 30 
to 50 percent effective on March 26, 2007.  


FINDINGS OF FACT

1.  Prior to March 26, 2007, the service-connected chronic 
adjustment disorder with mixed emotional features is not 
shown to have been productive of more than occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  

2.  Beginning on March 26, 2007 the service-connected 
disability picture is shown to have more nearly approximated 
that of occupational and social impairment with deficiencies 
in most areas and an inability to establish and maintain 
effective relationships; however, manifestations of total 
social and industrial incapacity have not been demonstrated.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 30 percent for the service-connected chronic 
adjustment disorder with mixed emotional features prior to 
March 26, 2007 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130 including Diagnostic Code 9440 (2007).  

2.  The criteria for the assignment of an evaluation of 70 
percent, but not higher for the service-connected chronic 
adjustment disorder with mixed emotional features beginning 
on March 26, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1, 4.7, 4.130 including Diagnostic Code 9440 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) defines VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and she was afforded comprehensive VA 
examinations addressing her claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claim in multiple letters.  By these letters, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by her and which portion VA would 
attempt to obtain on her behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.  

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed April 2002 rating decision.  
However, the RO readjudicated the appeal in an April 2008 
Supplemental Statement of the Case (SSOC).  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

In an April 2007 letter the RO notified the veteran of the 
evidence necessary to establish both disability ratings and 
effective dates in compliance with these requirements.  Id.  

Regardless, the veteran was fully notified that she was 
awarded a disability evaluation and an effective date for 
that evaluation in the appealed April 2002 rating decision. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

Under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9440, a 30 percent disability evaluation encompasses chronic 
adjustment disorder manifested by occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

A 50 percent disability evaluation is warranted for chronic 
adjustment disorder manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for chronic 
adjustment disorder manifested by occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted for chronic 
adjustment disorder which is productive of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for the names of close 
relatives, own occupation, or own name.  

The RO granted service connection for chronic adjustment 
disorder with mixed emotional features and assigned a 10 
percent evaluation in the appealed April 2002 rating 
decision.  In February 2003, the RO increased the evaluation 
to 30 percent effective in July 2001.  In April 2008, the RO 
increased the evaluation to 50 percent effective on March 26, 
2007.  

Since the increases during the appeal did not constitute a 
full grant of the benefit sought, the veteran's claim for an 
increased evaluation for the chronic adjustment disorder with 
mixed emotional features remains on appeal.  See AB v. Brown, 
6 Vet.App. 35, 39 (1993).  

During a March 2002 VA examination, the veteran reported the 
events of service that led to the development of her chronic 
adjustment disorder with mixed emotional features.  She 
complained of anxiety, depression and anger and rage at the 
Army for mistreatment.  

The veteran reported that she did not have much self-
confidence or self-esteem.  Ever since her discharge, she had 
been prescribed some kind of "nerve pill."  She was married 
and had two sons, both of whom were doing well.  She enjoyed 
her job and felt uplifted by it.  

On examination, The veteran behaved normally and had a 
pleasant, cooperative and polite attitude.  She did not 
demonstrate any pressured speech, flight of ideas or loose 
associations.  She did not having any impairment of thought 
content.  She was not homicidal or suicidal.  

The veteran's self confidence was noted to be low.  While she 
did suffer from periodic depression, she was not depressed at 
time of examination.  She had mild anxiety.  She was 
diagnosed with adjustment disorder with mixed emotional 
features and she was assigned a Global Assessment of 
Functioning (GAF) score of 60.  

During a June 2002 VA examination, the veteran reported 
always being anxious.  She complained of sleep disturbance 
and had been prescribed multiple medications to help her 
sleep, including Wellbutrin and Ambien.  The Wellbutrin did 
not help much; she could not sleep without the Ambien.  She 
described herself as a "pleaser."  She denied any suicide 
attempts or panic attacks.  

She was married with two grown sons who were both police 
officers.  She was employed full time and did chores around 
the house.  Her physical health was fair.  She had some 
social relationships and appropriate leisure and recreational 
pursuits.

On examination, her mood was a bit tense but friendly and her 
affect was appropriate.  She had no nightmares, flashbacks, 
intrusive thoughts, homicidal or suicidal ideation, 
delusions, hallucinations, ideas of reference or 
suspiciousness.  Her memory was good, and insight, judgment 
and intellectual capacity were adequate.  

Her diagnosed adjustment disorder with mixed emotional 
features was confirmed.  She was also diagnosed with anxiety 
disorder and dependent personality traits.  She was assigned 
a GAF score of 65 and the examiner commented that this 
represented mild to moderate symptoms.  

The examiner observed that she had some meaningful 
interpersonal relationships; however, she was tense and 
worried about what other people thought of her.  

The examiner concluded that the veteran was anxious, hard-
working, advanced in her career field and eager to please.  
The examiner noted that the veteran worried excessively about 
her performance, expectations and attitudes of others which 
contributed to her anxiety disorder.  

In an April 2004 private treatment record, the veteran 
reported that she was on chronic Prozac therapy which she 
felt was no longer working.  She complained of having anxiety 
and depression.  She had a lot of stress involved in her work 
and was having difficulty sleeping.  

The diagnosed conditions included those of anxiety and 
depression.  The examiner indicated that the veteran would be 
weaned off Prozac and started on Effexor.  

In a November 2004 VA mental health consultation record, the 
veteran described events of her service that led to the 
development of her chronic adjustment disorder.  She had 
worked as a veteran's service officer for 27 years.  She 
reported that some community members had found out about less 
desirable aspects of her service, and as a result, she had 
suffered severe depression and anxiety with panic attacks at 
work.  She was planning to pursue early retirement as a 
result.  

The veteran complained of being depressed all the time.  She 
had feelings of guilt and worthlessness.  She had poor 
concentration that caused her to make mistakes at work.  She 
complained of poor energy, anhedonia and poor appetite.

The veteran reported having contemplated suicide several 
times and having had suicidal ideation, most recently two 
weeks prior to the examination.  She was absolutely not at 
any real risk of harming herself.  She denied any history of 
manic or psychotic symptoms.  Lexapro helped to improve the 
symptoms associated with her psychiatric condition.  

On examination, the veteran's mood was described as 
"depressed."  Her affect was constricted and dysphoric.  
Her thought process was linear and goal directed; and her 
thought content was without suicidal or homicidal ideation.  
There was no evidence of delusions.  Perception, cognition, 
insight and judgment were intact.  

The veteran was diagnosed with panic disorder and major 
depressive disorder of moderate severity.  She was assigned a 
GAF score of 55.  The examiner prescribed medication to help 
treat the symptoms of her psychiatric disorder.  

In a January 2005 VA mental health treatment record, the 
veteran reported being prescribed medication that caused her 
disturbing dreams, restlessness and wakefulness throughout 
the night.  Her anxiety, panic and depression had continued 
unabated and possibly had increased.  

The veteran constantly felt exhausted.  She felt paranoid 
around her co-workers and others, fearing that they would 
find out that she was having emotional problems.  She had 
frequent severe headache and ongoing anxiety to the point 
that it caused her to withdraw socially, even around her 
family because she feared she would have a panic attack.  

The examiner noted that the veteran was obviously in some 
distress; however, she remained verbally articulate and 
reflective.  She understood her situation on an intellectual 
basis, but was having trouble accepting it on an emotional 
level.  She was encouraged to open up to a trusted family 
member about the emotional stress she was under.  The therapy 
sessions were useful.  

A March 2005 private treatment record indicated the veteran 
was having progressively worsening depression with anxiety.  
A March 2005 VA mental health also noted that the veteran was 
having increased problems with her depression and anxiety.  
The examiner recommended that the veteran take a 30-day leave 
of absence from her employment in order to reduce her stress 
and refocus.  

In a follow-up VA treatment record, the veteran reported that 
the leave time was not having the desired effects.  She was 
unable to rest or relax and busied herself with household 
chores to the point of exhaustion.  

The veteran reported feeling agitated, restless and compelled 
to stay active.  She complained of increased crying spells, 
sadness, feelings of guilt and social withdrawal.  She 
reported that her anti-depressant medication was not helping 
and might have been causing problematic side-effects.  

The veteran was counseled on how to start letting some of the 
negative feelings go without losing her self-esteem.  She was 
encouraged to continue practicing relaxation techniques that 
she had previously been taught.  

In a May 2005 VA treatment record, the veteran reported that 
she had gained better sleep with her medication.  She 
complained of anergia and fatigue.  Additionally, she had a 
general lack of interest in life, finding no pleasure in 
things she once enjoyed such as humor and social interaction.  
She avoided people and preferred to isolate herself at home.  

The veteran also complained of ongoing panic attacks, 
occurring daily, sometimes, with accompanying 
gastrointestinal problems.  She attempted to take a 30-day 
leave of absence from work, but got no relief and returned to 
work after 3 weeks.

Since the veteran's return to work, she felt tired and 
irritable.  She was having difficulty interacting with others 
and she had diminished ability to concentrate.  She was 
seriously contemplating retirement because she did not think 
she could handle employment any longer.  Additionally, she 
hired someone to help her with chores around the house 
because she no longer had the motivation or energy to 
complete her house chores.  

The veteran was given positive reinforcement for discussing 
her needs and feelings more openly with her family.  She was 
encouraged to eat more regularly and set small activity goals 
each day that would require her to spend some energy away 
from home and work.  

A July 2005 VA treatment record reported that the veteran was 
treated for symptoms of anxiety and panic attacks with palm 
sweating, palpitations and feelings of doom.  The veteran 
also had depressive episodes with anhedonia, feelings of 
selflessness and suicidal ideation.  She was diagnosed with 
panic disorder and major depression.  She was assigned a GAF 
score of 55.  

In an October 2005 VA treatment record, the veteran 
complained that she "[could not] get better ... [she was] 
about to lose it."  She complained of fatigue to the point 
of exhaustion.  She was not keeping up with her chores and 
was paying less attention to her personal appearance.  

The veteran complained that she was unable to fall asleep.  
She was withdrawing from her friends and family.  She avoided 
phone calls unless she knew it was family and no longer 
visited her children or grandchildren.  

The veteran was having "troublesome thoughts," including 
feelings that she did not deserve to live, had not 
accomplished anything and drug overdose could be a solution.  
She denied any suicidal intent.  She felt emotionally and 
verbally abused at work, and this problematic work 
environment was adding to her emotional distress.  She 
reported that her medication had lost its effectiveness.  

Based on a VA treatment record dated on March 26, 2007, the 
examiner reported that the veteran continued to suffer with 
episodes of severe depression and panic attacks.  She 
continued to isolate and avoid social contacts.  Her sleeping 
pattern was poor; she felt hopeless and cried for no reason.  

The examiner reported that, due to the chronicity of her 
symptoms and the poor response to multiple treatments, the 
veteran would require long term psychiatric treatment.  The 
examiner concluded that the veteran was no longer able to 
work and her level of functioning even within the family 
environment was marginal at best.  

The Board has considered the applicable rating criteria in 
reviewing the case at hand.  Given the evidence of record, 
the Board finds the service-connected disability picture is 
shown to more nearly approximate that of occupational and 
social impairment with deficiencies in most areas and 
difficulty in adapting to stressful circumstances and 
inability to establish and maintain effective relationships 
beginning on March 26, 2007.  Accordingly as contemplated 
under Diagnostic Code 9440, a 70 percent rating is for 
application.  See 38 C.F.R. § 4.130.  

Prior to March 26, 2007, based on its review of the record, 
the Board finds that a rating in excess of 30 percent is not 
for application in this case.  The VA treatment records and 
examinations during this period of time are not shown to 
reflect more than occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

As the veteran currently is not shown to be experiencing 
total social and industrial inadaptability, an evaluation in 
excess of 70 percent currently is not warranted.  


ORDER

An increased rating in excess of 30 percent for the service-
connected chronic adjustment disorder with mixed emotional 
features prior to March 26, 2007 is denied.  

An increased rating of 70 percent, but not higher for the 
service-connected chronic adjustment disorder with mixed 
emotional features effective beginning on March 26, 2007 is 
granted, subject to the regulations controlling disbursement 
of VA monetary benefits.  



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


